Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Everton Brown appeals the district court’s order dismissing his civil action seeking relief under the Freedom of Information Act, 5 U.S.C.A. § 552 (West 2007 & *209Supp.2018), for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. United States Dep’t of Justice, No. 1:12-cv-01954-WDQ, 2018 WL 2902789 (D.Md. June 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.